Exhibit 10.1

FIRST AMENDMENT

FIRST AMENDMENT (this “Amendment”), dated as of May 11, 2011, to that certain
AMENDED AND RESTATED CREDIT AGREEMENT (the “Credit Agreement”) dated as of
December 20, 2007, among MYLAN INC., f/k/a MYLAN LABORATORIES INC. (“US
Borrower”), MYLAN LUXEMBOURG 5 S.A R.L. (“Euro Borrower”), the Lenders (such
term and each other capitalized term used but not defined herein having the
meaning given to it in the Credit Agreement) party thereto, LASALLE BANK,
NATIONAL ASSOCIATION and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK
BRANCH, as co-documentation agents, MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED and CITIBANK, N.A., as co-syndication agents and JPMORGAN CHASE
BANK, NATIONAL ASSOCIATION, as administrative agent (in such capacity, the
“Administrative Agent”).

W I T N E S S E T H :

WHEREAS, US Borrower and Euro Borrower desire that the Lenders amend the
provisions of the Credit Agreement to increase the Restricted Payments permitted
by Section 6.04(h) of the Credit Agreement by $250,000,000.

WHEREAS, pursuant to Section 9.02 of the Credit Agreement the undersigned
Lenders desire to enter into this Amendment;

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION ONE - Amendment. Subject to the satisfaction of the condition set forth
in Section Two hereof, the Credit Agreement is hereby amended by replacing the
dollar amount “$50,000,000” in clause (x) of Section 6.04(h) with the dollar
amount “$300,000,000”.

SECTION TWO - Conditions to Effectiveness. This Amendment shall become effective
when, and only when, the Administrative Agent shall have received counterparts
of this Amendment executed by US Borrower, Euro Borrower and the Required
Lenders.

SECTION THREE - Representations and Warranties; Covenants. In order to induce
the Lenders to enter into this Amendment, US Borrower and Euro Borrower
represent and warrant to each of the Lenders that after giving effect to this
Amendment (x) no Default has occurred and is continuing under the Credit
Agreement as of the date hereof and (y) the representations and warranties of US
Borrower and Euro Borrower set forth in the Credit Agreement and the other Loan
Documents are true and correct in all material respects on and



--------------------------------------------------------------------------------

as of the date hereof, except that any such representation or warranty that is
expressly made as of a specific earlier date is true and correct in all material
respects as of such earlier date.

SECTION FOUR - Reference to and Effect on the Credit Agreement. On and after the
effectiveness of this Amendment, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof” or words of like import referring to the
Credit Agreement, and each reference in each of the other Loan Documents to “the
Credit Agreement,” “thereunder,” “thereof” or words of like import referring to
the Credit Agreement, shall mean and be a reference to the Credit Agreement, as
modified by this Amendment. The Credit Agreement and each of the other Loan
Documents, as specifically modified by this Amendment, are and shall continue to
be in full force and effect and are hereby in all respects ratified and
confirmed. Without limiting the generality of the foregoing, the Collateral
Documents and all of the Collateral described therein do and shall continue to
secure the payment of all Obligations of the Loan Parties purported to be
secured thereby. The execution, delivery and effectiveness of this Amendment
shall not, except as expressly provided herein, operate as an amendment or
waiver of any right, power or remedy of any Lender or the Administrative Agent
under any of the Loan Documents, nor constitute an amendment or waiver of any
provision of any of the Loan Documents.

SECTION FIVE - Costs, Expenses and Taxes. US Borrower agrees to pay all
reasonable and documented out-of-pocket expenses of the Administrative Agent in
connection with the preparation, execution and delivery of this Amendment
(including, without limitation, the reasonable and documented fees, charges and
disbursements of Cahill Gordon & Reindel LLP), if any, in accordance with the
terms of Section 9.03 of the Credit Agreement.

SECTION SIX - Execution in Counterparts. This Amendment may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page to this Amendment by telecopy or other electronic transmission
shall be effective as delivery of a manually executed counterpart of this
Amendment.

SECTION SEVEN - Governing Law. This Amendment shall be construed in accordance
with and governed by the law of the State of New York (without regard to the
conflict of law principles thereof to the extent that the application of the
laws of another jurisdiction would be required thereby).

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

MYLAN INC. By:      

 

  Name:   Title: MYLAN LUXEMBOURG 5 S.A R.L. By:      

 

  Name:   Title: By:      

 

  Name:   Title:



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually

as a Lender and as Administrative Agent

By:  

 

 

  Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO FIRST AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

OF MYLAN INC.

 

                                                                     
                                             , as a Lender By:  

 

  Name:   Title: If second signature is necessary: By:  

 

  Name:   Title: